Exhibit 10(r)






NORTHROP GRUMMAN INNOVATION SYSTEMS
NONQUALIFIED DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2019


History and Purpose


The Northrop Grumman Innovation Systems Nonqualified Deferred Compensation Plan
(the "Plan") is hereby amended and restated effective as of January 1, 2019,
except as otherwise provided herein. Prior to January 1, 2019, the Plan was
named the Orbital ATK, Inc. Nonqualified Deferred Compensation Plan, and was
maintained by Northrop Grumman Innovation Systems, Inc. (formerly Orbital ATK,
Inc.). Effective January 1, 2019, Northrop Grumman Corporation maintains and
sponsors the Plan.


Effective January 1, 2003, ALLIANT TECHSYSTEMS INC., now named Northrop Grumman
Innovation Systems, Inc. (hereinafter, the “Company”), established a
nonqualified, unfunded deferred compensation plan (the “Plan”) which is
currently embodied in a document titled “ALLIANT TECHSYSTEMS INC. NONQUALIFIED
DEFERRED COMPENSATION PLAN (As amended and Restated March 18, 2003)” as amended
(the “Prior Plan Statement”). Deferred compensation credited under the Plan
which relates entirely to services performed on or before December 31, 2004
shall continue to be governed by the terms of the Prior Plan Statement, attached
hereto as Appendix A. Deferred compensation credited under the Plan which
relates all or in part to services performed on or after January 1, 2005 shall
be governed by the terms of this Plan restatement, the terms of which are
intended to comply with the deferred compensation provisions in the American
Jobs Creation Act of 2004. Clarifying amendments were made on September 6, 2007
to comply with the American Jobs Creation Act of 2004. Additional clarifying
changes were made on October 29, 2007. Changes were made effective November 1,
2014 to exclude benefits for former Participants who became employees of Vista
Outdoor Inc. as of that date. Additional clarifying amendments and
administrative changes were made effective February 16, 2016.


Effective January 1, 2019, the Plan is frozen, and no benefits shall accrue
under this Plan with respect to compensation earned for services performed after
December 31, 2018. Except to the extent modified by Appendix B hereto, the terms
of the Plan in effect on December 31, 2018 shall continue to govern.


This Plan is intended (1) to comply with section 409A of the Internal Revenue
Code, as amended (the "Code") and official guidance issued thereunder, and (2)
to be "a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees" within the meaning of sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.


1



--------------------------------------------------------------------------------








ARTICLE 1
Definitions


For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:


1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.



1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) amounts credited or
debited to such amounts pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.



1.3
“Annual Deferral Amount” shall mean that portion of a Participant's Base Salary,
Performance Cash and Performance Shares that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year. In the event of a Participant's
Retirement, Disability, death or Termination of Employment prior to the end of a
Plan Year, such year's Annual Deferral Amount shall be the actual amount
withheld prior to such event.



1.4
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested portion of each Annual Account shall be calculated as of the close of
business on the Participant’s Benefit Distribution Date, and (ii) for remaining
annual installments, the vested portion of each applicable Annual Account shall
be calculated on each anniversary of the Benefit Distribution Date (or if such
calculation date is not a business day, the preceding business day). Each annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due the Participant. By way of example, if the Participant
elects a 10-year Annual Installment Method as the form of Retirement Benefit for
an Annual Account, the first payment shall be 1/10 of the vested balance of such
Annual Account, calculated as described in this definition. The following year,
the payment shall be 1/9 of the vested balance of such Annual Account,
calculated as described in this definition.



1.5
“Annual Performance Share Amount” shall mean the portion of the Participant’s
Annual Deferral Amount, if any, representing Performance Shares deferred in
accordance with Article 3 of the Plan. Annual Performance Share Amounts shall be
credited to the Performance Share



2



--------------------------------------------------------------------------------




Accounts of Participants, determined by the number of performance shares that
would otherwise be paid based upon the achievement of the performance goals and
the other requirements for the payment of performance shares, but for the
election to defer.


1.6
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
profit sharing contributions, stock options, relocation expenses, incentive
payments, non-monetary awards, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee. In no
event shall Base Salary include any amounts payable to the Participant prior to
the commencement of his or her participation in this Plan.



1.7
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.



1.8
“Beneficiary Designation Form” shall mean the form established from time to time
by the Senior Vice President of Human Resources that a Participant completes,
signs and returns to the Company to designate one or more Beneficiaries.



1.9
“Benefit Distribution Date” shall mean the date that triggers distribution of a
Participant’s vested Account Balance. A Participant’s Benefit Distribution Date
shall be the earliest to occur of any one of the following:



(a) If the Participant Retires, his or her Benefit Distribution Date shall be
the last day of the six-month period immediately following the date on which the
Participant Retires; provided, however, in the event the Participant changes his
or her Retirement Benefit election for one or more Annual Accounts in accordance
with Section 5.2(a), his or her Benefit Distribution Date for such Annual
Account(s) shall be postponed in accordance with such Section 5.2(a); or


(b)
If the Participant experiences a Termination of Employment, his or her Benefit
Distribution Date shall be the last day of the six-month period immediately
following the date on which the Participant experiences a Termination of
Employment; provided, however, in the event the Participant elects to receive
one or more Annual Accounts as of the first anniversary of his or her
Termination of Employment in accordance with Section 6.2, his or her Benefit
Distribution Date shall be postponed in accordance with such Section 6.2; or



(c) The date on which the Company is provided with proof that is satisfactory to
the Senior Vice President of Human Resources of the Participant’s death, if the
Participant dies prior to the complete distribution of his or her vested Account
Balance; or




3



--------------------------------------------------------------------------------




(d)
The date on which the PRC (or the Committee in the case of a Section 16 Officer
or as otherwise required by Section 15.4 of this Plan) determines the
Participant is Disabled.



1.10    “Board” shall mean the board of directors of the Company.


1.11    “CEO” shall mean the Chief Executive Officer of the Company.


1.12    “Claimant” shall have the meaning set forth in Section 15.1.


1.13    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


1.14    “Committee” shall mean the Compensation and Human Resources Committee
the Board of
Directors of the Company.


1.15    “Company” shall mean Orbital ATK, Inc., a Delaware corporation, and any
successor to all or
substantially all of the Company’s assets or business.


1.16
“Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.



1.17    “Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in
accordance with Section 3.5.


1.18
“Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant's Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.

1.19    “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount
determined in accordance with Section 3.6.


1.20    “Death Benefit” shall mean the benefit set forth in Article 8.


1.21    “Deduction Limitation” shall mean the limitation on a benefit that may
otherwise be distributable
pursuant to the provisions of this Plan, as set forth in Section 17.15.


1.22
“Deferral Account” shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.



1.23
“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident or health plan covering
employees of the Participant’s Employer.





4



--------------------------------------------------------------------------------




1.24    “Disability Benefit” shall mean the benefit set forth in Article 7.


1.25
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Company to make an election under the Plan.



1.26    “Employee” shall mean a person who is an employee of any Employer.


1.27    “Employer(s)” shall mean the Company and/or any of its subsidiaries (now
in existence or
hereafter formed or acquired) that have employees who participate in the Plan.


1.28    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from
time to time.


1.29    “401(k) Plan” shall mean a plan adopted by the Employer that is
qualified under Code Section
401(a) that contains a cash or deferral arrangement described in Code Section
401(k), as amended from time to time.


1.30
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan and (ii) who submits an executed Election Form and Beneficiary Designation
Form, which are accepted by the Company.



1.31
“Performance Cash” shall mean any performance-based cash compensation, in
addition to Base Salary, earned by a Participant under any Employer's annual or
long-term bonus and incentive plans for services rendered during a performance
period of at least 12 months, as further specified on an Election Form approved
by the Committee in its sole discretion.



1.32
“Performance Shares” shall mean any performance-based stock compensation earned
by a Participant under any Employer performance award plan for services rendered
during a performance period of at least 12 months, as further specified on an
Election Form approved by the Committee in its sole discretion.



1.33
“Performance Share Account” shall mean the portion of the Deferral Account equal
to (i) the sum of all of a Participant's Annual Performance Share Amounts, plus
(ii) the value of the number of additional share units credited as a result of
stock dividends or deemed reinvestment of cash dividends, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Performance Share Account.



1.34    “PIC” shall mean the Orbital ATK Pension Investment Committee.


1.35
“Plan” shall mean the Orbital ATK, Inc. Nonqualified Deferred Compensation Plan
(formerly named the Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan), which shall be evidenced by this instrument, as it may be amended from
time to time.



1.36
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.



1.37
“Prior Plan Statement” shall mean the document, attached hereto as Appendix A
and which is a part of the Plan, titled “ALLIANT TECHSYSTEMS INC. NONQUALIFIED
DEFERRED COMPENSATION PLAN (As amended and Restated March 18, 2003)” as amended.



1.38    “PRC” shall mean the Orbital ATK Pension and Retirement Committee.




5



--------------------------------------------------------------------------------




1.39
“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an Employee,
separation from service with all Employers and all entities treated as members
of the same controlled group with any Employer under Code Section 414(b) or (c),
for any reason other than a leave of absence, death or Disability on or after
the attainment of age 55 with two Years of Service. Controlled group membership
shall be determined by substituting “at least 50 percent” for “at least 80
percent” each place it appears in Code Section 1563(a)(1), (2) and (3), and by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears in Treas. Reg. §1.414(c)-2.



1.40    “Retirement Benefit” shall mean the benefit set forth in Article 5.


1.41    “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.


1.42    “Section 16 Officer” shall mean an “officer” of the Company as defined
in the rules promulgated
under Section 16 of the Securities Exchange Act of 1934, as amended.


1.43
“Senior Vice President of Human Resources” shall mean the most senior officer of
the Company in charge of the human resources function at the time the action is
taken with respect to the Plan.



1.44
“Terminate the Plan” or “Termination of the Plan” shall mean a determination by
the Committee that (i) all Participants shall no longer be eligible to
participate in the Plan, (ii) all deferral elections for such Participants shall
terminate, and (iii) such Participants shall no longer be eligible to receive
Company contributions under this Plan.



1.45    “Termination Benefit” shall mean the benefit set forth in Article 6.


1.46
“Termination of Employment” shall mean the separation from service with all
Employers and all entities treated as members of the same controlled group with
any Employer under Code Section

414(b) or (c), voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence. Controlled
group membership shall be determined by substituting “at least 50 percent” for
“at least 80 percent” each place it appears in Code Section
1563(a)(1), (2) and (3), and by substituting “at least 50 percent” for “at least
80 percent” each
place it appears in Treas. Reg. §1.414(c)-2.


1.47    “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.1.48    “Unforeseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the Participant that would result in severe financial hardship to the
Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant,
(ii) a loss of the Participant's property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Senior Vice President of Human Resources or, in the case of a
Section 16 Officer, the Committee.


1.49
“Years of Service” shall mean an Employee’s period of service with Orbital ATK,
Inc. or a related Employer measured in full years. A Participant shall receive
credit for one full year of “Service” for each Plan Year in which the
Participant had at least 1,000 hours of service for a participating Employer or
related Employer.





6



--------------------------------------------------------------------------------




ARTICLE 2


Selection, Enrollment, Eligibility


2.1
Selection. Participation in the Plan shall be limited to a select group of
management or highly compensated Employees, as determined by the CEO in his or
her sole discretion; provided, however, that all Section 16 Officers shall be
eligible to participate in the Plan (while employed as a Section 16 Officer) and
need not be selected by the CEO in order to be eligible to participate in the
Plan.



2.2
Enrollment and Eligibility Requirements; Commencement of Participation. As a
condition to participation, each selected Employee who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete, execute and return to the Company an Election Form and a Beneficiary
Designation Form prior to the first day of such Plan Year, or such other earlier
deadline as may be established by the Senior Vice President of Human Resources
in his or her sole discretion. In addition, the Committee may establish from
time to time such other enrollment requirements as it determines, in its sole
discretion, are necessary.



(a) A selected Employee who first becomes eligible to participate in this Plan
after the first day of a Plan Year must complete these requirements within 30
days after he or she first becomes eligible to participate in the Plan, or
within such other earlier deadline as may be established by the Senior Vice
President of Human Resources, in his or her sole discretion, in order to
participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than 30 days after he or she first becomes
eligible to participate in the Plan or, in the case of an Employee who is not a
Section 16 Officer, on the date determined by the Senior Vice President of Human
Resources, and such person shall not be permitted to defer under this Plan any
portion of his or her Base Salary, Performance Cash and/or Performance Shares
that are paid with respect to services performed prior to his or her
participation commencement date, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations.


(b)
Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan only after the Employee has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required



documents to the Company within the specified time period. Notwithstanding the
foregoing, the Company shall process such Participant’s deferral election as
soon as administratively practicable after such deferral election is submitted
to the Company.


(c) If an Employee fails to meet all requirements contained in this Section 2.2
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.




7



--------------------------------------------------------------------------------




2.3
Termination of a Participant’s Eligibility . The CEO (or in the case of a
Section 16 Officer, the Committee) shall have the right, in his or her sole
discretion, to (i) prevent the Participant from making future deferral
elections, and/or (ii) take further action that the CEO or the Committee deems
appropriate. Notwithstanding the foregoing, in the event of a Termination of the
Plan in accordance with Section 1.43, the termination of the affected
Participants’ eligibility for participation in the Plan shall not be governed by
this Section 2.3, but rather shall be governed by Section 1.43 and Section 12.1.
In the event that a Participant is no longer eligible to defer compensation
under this Plan, the Participant’s Account Balance shall continue to be governed
by the terms of this Plan until such time as the Participant’s Account Balance
is paid in accordance with the terms of this Plan. Notwithstanding any provision
of this Plan to the contrary, no former Employee who becomes an employee of
Vista Outdoor Inc. on or about November 1, 2014 shall thereafter be a
Participant or be entitled to any benefit under this Plan.



ARTICLE 3


Deferral Commitments; Company Contribution Amounts; Company Restoration Matching
Amounts; Vesting; Crediting; Taxes


3.1    Minimum Deferrals.


(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Performance Cash
and/or Performance Shares in the following minimum amounts for each deferral
elected:


Cash Compensation
Minimum Amount
Base Salary
1%
Performance Cash
1%







Equity Compensation
Deferral Amount
Performance Shares
1%



If, prior to the beginning of a Plan Year, a Participant has made an election
for less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero. If, at any time after the beginning of a Plan Year, a
Participant has deferred less than the stated minimum amounts for that Plan
Year, any amount credited to the Participant’s Account Balance as the Annual
Deferral Amount for that Plan Year shall be distributed to the Participant
within 60 days after the last day of the Plan Year.


8



--------------------------------------------------------------------------------




hh(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year the minimum Annual Deferral
Amount shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.



3.2    Maximum Deferral.


(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Performance Cash
and/or Performance Shares up to the following maximum percentages for each
deferral elected:


Deferral
Maximum Percentage
Base Salary
70%
Performance Cash
100%
Performance Shares
100%



(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits an Election Form to the
Company for acceptance.



3.3    Election to Defer; Effect of Election Form.


(a) First Plan Year. In connection with a Participant's commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Senior Vice President of Human
Resources (or in the case of a Section 16
Officer, the Committee) deems necessary or desirable under the Plan. For these
elections to be valid, the Election Form must be completed and signed by the
Participant, timely delivered to the Company (in accordance with Section 2.2
above) and accepted by the Company.


(b)
Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, and such other elections as the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee) deems necessary or desirable under the Plan, shall be made by timely
delivering a new Election Form to the Company, in



9



--------------------------------------------------------------------------------




accordance with the terms of the Plan, before the end of the Plan Year preceding
the Plan Year for which the election is made. If no such Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year.


(c) Performance-Based Compensation. Notwithstanding the foregoing, an
irrevocable deferral election pertaining to Performance Cash or Performance
Shares may be made by timely delivering an Election Form to the Company, in
accordance with the terms of the Plan, no later than the earlier of (i) six
months before the end of the performance period or (ii) such earlier date as the
Senior Vice President of Human Resources may determine, in his or her sole
discretion, for the Plan Year. For any Plan Year the Committee may determine, in
its sole discretion, that any such election shall be limited to the portion of
Performance Cash and/or Performance Shares designated by the Committee.
“Performance-based compensation” shall be compensation based on services
performed over a period of at least 12 months, in accordance with Code Section
409A and related guidance.


(d)
Restricted Stock Amounts. Effective January 1, 2005, deferrals of restricted
stock (which do not otherwise qualify as Performance Shares) shall not be
permitted under this Plan. Notwithstanding the foregoing, a Participant’s
election to defer restricted stock which was made on or prior to December 31,
2004 under the terms of the Prior Plan Statement with respect to restricted
stock which vests on or after January 1, 2005 shall be treated as an Annual
Performance Share Amount under this Plan restatement. As of the date on which
such restricted stock amounts vest, such Participant’s Performance Share Account
shall be credited with the number of units equal to the number of shares of
Orbital ATK common stock that would have otherwise been delivered to the
Participant. Such units shall become payable in accordance with the terms of
this Plan statement (and not the Prior Plan Statement). Restricted stock
deferrals which vested and were credited to this Plan on or prior to December
31, 2004 shall be governed exclusively under the terms of the Prior Plan
Statement.



3.4
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Performance Cash and/or
Performance Shares portion of the Annual Deferral Amount shall be withheld at
the time the Performance Cash and/or Performance Shares are or otherwise would
be paid to the Participant, whether or not this occurs during the Plan Year
itself. Annual Deferral Amounts shall be credited to a Participant’s Deferral
Account as soon as reasonably practicable following the time such amounts would
otherwise have been paid to the Participant.



3.5
Company Contribution Amount. For each Plan Year, the CEO (or in the case of a
Section 16 Officer, the Committee) may, in his or her sole discretion, credit
any amount to any Participant’s Annual Account under this Plan, which amount
shall be part of the Participant’s Company Contribution Amount for that Plan
Year. The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year. The
Company Contribution Amount



10



--------------------------------------------------------------------------------




described in this Section 3.5, if any, shall be credited to the Participant’s
Annual Account for the applicable Plan Year on a date or dates to be determined
by the CEO (or the Committee as applicable), in his or her sole discretion.


3.6
Company Restoration Matching Amount. A Participant's Company Restoration
Matching Amount for any Plan Year shall be the amount necessary to make up for
the lost share, if any, of matching contributions (but not elective deferred
contributions) under the 401(k) Plan attributable to the Participant’s deferrals
under this Plan that would have otherwise been allocated to the account of the
Participant under the 401(k) Plan for such Plan Year. The amount so credited to
a Participant under this Plan for any Plan Year (i) may be smaller or larger
than the amount credited to any other Participant and (ii) may differ from the
amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year as soon as
administratively practicable after the amount can be determined for the
applicable Plan Year.



3.7
Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, if the complete distribution of a Participant’s
vested Account Balance occurs prior to the date on which any portion of (i) the
Annual Deferral Amount that a Participant has elected to defer in accordance
with Section 3.3, (ii) the Company Contribution Amount, or (iii) the Company
Restoration Matching Amount, would otherwise be credited to the Participant’s
Account Balance, such amounts shall not be credited to the Participant’s Account
Balance, but shall be paid to the Participant in a single lump sum as soon as
administratively practicable after the amount can be determined.



3.8
Vesting. A Participant shall at all times be 100% vested in his or her Account
Balance; provided, however, that a Participant shall be vested in any Company
Contribution Amount credited to his or her Company Contribution Account in
accordance with the vesting schedule(s) set forth in his or her employment
agreement or any other agreement entered into between the Participant and his or
her Employer, or as declared by the CEO (or, in the case of a Section 16
Officer, the Committee). A different vesting schedule may apply to each Company
Contribution Amount credited to the Participant’s Company Contribution Account.
If no vesting schedule is specified in such agreements or declared by the CEO or
Committee, as applicable, a Company Contribution Amount shall be 100% vested.



3.9
Crediting and Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the PIC,
amounts shall be credited or debited to a Participant's Account Balance in
accordance with the following rules:



(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the PIC, in its sole discretion, which are based on certain
mutual funds or other collective investment vehicles (the “Measurement Funds”),
for the purpose of crediting or debiting additional amounts to his or her
Account Balance (other than the Performance Share Account). As necessary, the
PIC may, in its sole discretion, discontinue, substitute or add a Measurement
Fund.


(b)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.9(a) above) to be used to



11



--------------------------------------------------------------------------------




determine the amounts to be credited or debited to his or her Account Balance
(other than the Performance Share Account). If a Participant does not elect any
of the Measurement Funds as described in the previous sentence, the
Participant’s Account Balance (other than the Performance Share Account) shall
automatically be allocated into the target date Measurement Fund most closely
aligned with Plan participants who are age 65 and older, or a substantially
similar Measurement Fund among the Plan’s available Measurement Funds, as
determined by the PIC from time to time, in its sole discretion. The Participant
may (but is not required to) elect, by submitting an Election Form to the
Company that is accepted by the Company, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance (other than the Performance Share
Account), or to change the portion of his or her Account Balance (other than the
Performance Share Account) allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day that is administratively
practicable, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence.


(c) Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of 1%,
the percentage of his or her Account Balance or Measurement Fund, as applicable,
to be allocated/reallocated.


(d)
Annual Performance Share Amounts. Annual Performance Shares Amounts shall be
allocated to the Orbital ATK common stock Measuring Fund as of the date on which
such performance shares would otherwise have been paid under the applicable
Company stock incentive plan, and the Participant’s Performance Share Account
shall be credited with the number of units equal to the number of shares of
Orbital ATK common stock that would have otherwise been delivered to the
Participant.



(i)
Cash Dividends. An amount shall be credited on any cash dividend payment date in
that number of units equal to the number of shares that could have been
purchased on the dividend payment date, based upon the closing price of Orbital
ATK common stock as reported on the New York Stock Exchange for such date, with
the value of the cash dividends paid on shares of stock equal to the number of
units credited to the Performance Share Account as of the record date for such
dividend.



(ii)
Changes in Orbital ATK Common Stock. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares of the Company’s common stock or
other securities of the Company, issuance of warrants or other rights to
purchase shares of the Company’s common stock or other securities of the Company
or other similar corporate transaction or event affects the Company’s common
stock such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem



12



--------------------------------------------------------------------------------




equitable, adjust the number, value and/or type of units that are credited to
the Participants’ Performance Share Account.


(iii)
Voting. No Participant or Beneficiary shall be entitled to any voting rights
with respect to any units credited to the Performance Share Account.



(e) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.


(f)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.



3.10    FICA and Other Taxes.


(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Annual Deferral Amount. If necessary,
the Company may reduce the Annual Deferral Amount in order to comply with this
Section 3.10.


(b)    Company Restoration Matching Account and Company Contribution Account.
When a Participant’s Annual Account is credited with a Company Restoration
Matching Amount and/or Company Contribution Amount (or, if such amount is
subject to a vesting schedule, when such Participant is vested in such amount),
the Participant’s Employer(s) shall withhold, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Company Restoration Matching Amount and/or Company Contribution Amount. If
necessary, the Company may reduce the vested portion of the Participant’s
Company Restoration Matching Account or Company Contribution Account, as
applicable, in order to comply with this Section 3.10.


(c)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.





13



--------------------------------------------------------------------------------




ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies


4.1
Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution, in the form of a lump sum payment, from the Plan with respect to
all or a portion of the Annual Account (excluding Annual Performance Share
Amounts and Company Contribution Amounts). The Scheduled Distribution shall be a
lump sum payment in an amount that is equal to the portion of the Annual Account
the Participant elected to have distributed as a Scheduled Distribution, plus
amounts credited or debited in the manner provided in Section 3.9 above on that
amount, calculated as of the close of business on the date on which the
Scheduled Distribution becomes payable (or on the immediately preceding business
day if such date is not a business day). Subject to the other terms and
conditions of this Plan, each Scheduled Distribution elected shall be paid out
during a 60-day period commencing immediately after the first day of any Plan
Year designated by the Participant. The Plan Year designated by the Participant
must be at least three Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates. By way of
example, if a Scheduled Distribution is elected for Annual Accounts that are
earned in the Plan Year commencing January 1, 2005, the Scheduled Distribution
would become payable during a 60-day period commencing January 1, 2009.



4.2
Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60-day period commencing immediately after an allowable alternative
distribution date designated by the Participant in accordance with this Section
4.2. In order to make this election, the Participant must submit a new Scheduled
Distribution Election Form to the Company in accordance with the following
criteria:



(a) Such Scheduled Distribution Election Form must be submitted to and accepted
by the Company at least 12 months prior to the Participant's previously
designated Scheduled Distribution Date;


(b)
The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Scheduled Distribution Date; and



(c) The election of the new Scheduled Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;


Provided, however, a Participant may elect to postpone each Scheduled
Distribution no more than one time.


4.3
Certain Benefits Take Precedence Over Scheduled Distributions. If a Benefit
Distribution Date occurs that triggers a benefit under Articles 5, 6, 7 or 8,
any Annual Account that is subject to a Scheduled Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1, but shall be paid
in accordance with the other applicable Article. Notwithstanding the foregoing,
the Committee shall interpret this Section 4.3 in a manner that is consistent
with Code



14



--------------------------------------------------------------------------------




Section 409A and other applicable tax law, including but not limited to guidance
issued after the effective date of this Plan.


4.4    Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies.


(a) If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Senior Vice President of Human Resources (or in the
case of a Section 16
Officer, the Committee) to receive a partial or full payout from the Plan. The
Participant shall only receive a payout from the Plan to the extent such payout
is deemed necessary by the Senior Vice President of Human Resources or the
Committee, as applicable, to satisfy the Participant’s Unforeseeable Financial
Emergency, plus amounts reasonably necessary to pay taxes reasonably anticipated
as a result of the distribution. If a Participant receives a payout due to an
Unforeseeable Financial Emergency, such Participant’s deferrals under this Plan
shall cease. The Participant may not again elect to defer compensation until the
enrollment period for the Plan Year that begins at least 12 months after such
payout (or such later enrollment period, if required by Code Section
409A and other applicable tax law).


(b)
The payout shall not exceed the lesser of (i) the Participant's vested Account
Balance, calculated as of the close of business on the date on which the amount
becomes payable, as determined by the Senior Vice President of Human Resources
or Committee, as applicable, or (ii) the amount necessary to satisfy the
Unforeseeable Financial Emergency, plus amounts reasonably necessary to pay
taxes reasonably anticipated as a result of the distribution. Notwithstanding
the foregoing, a Participant may not receive a payout from the Plan to the
extent that the Unforeseeable Financial Emergency is or may be relieved (A)
through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by suspension of
deferrals under this Plan, if the Senior Vice President of Human Resources or
the Committee, as applicable, determines that suspension is required by Code
Section 409A and other applicable tax law.



(c) If the Senior Vice President of Human Resources or the Committee, as
applicable, approves a Participant’s petition for payout, the Participant’s
deferrals under this Plan shall be suspended as of the date of such approval and
the Participant shall receive a payout from the Plan within 60 days of the date
of such approval.


(d)
Notwithstanding the foregoing, the Senior Vice President of Human Resources or
the Committee, as applicable, shall interpret all provisions relating to
suspension and/or payout under this Section 4.4 in a manner that is consistent
with Code Section 409A and other applicable tax law, including but not limited
to guidance issued after the effective date of this Plan.



ARTICLE 5
Retirement Benefit




15



--------------------------------------------------------------------------------




5.1
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on the Participant’s Benefit Distribution Date.



5.2    Payment of Retirement Benefit.


(a) In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of up to 15 years. The Participant may change this election one time by
submitting an Election Form to the Company in accordance with the following
criteria:


(i)
The election to modify the form of payment for such Annual Account shall have no
effect until at least 12 months after the date on which the election is made;



(ii)
The first payment related to such Annual Account shall be delayed at least five
years from the originally scheduled Benefit Distribution Date for such Annual
Account, as described in Section 1.9(a);



(iii)
Notwithstanding the foregoing, the Company, the Committee and the Senior Vice
President of Human Resources, as applicable, shall interpret all provisions
relating to changing the Annual Account election under this Article 5 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan. The Election Form most recently accepted by the Company shall govern the
payout of the Annual Account. If a Participant does not make any election with
respect to the payment of the Annual Account, then such Participant shall be
deemed to have elected to receive the Annual Account in a lump sum.



(b)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Benefit Distribution Date. Remaining installments,
if any, shall continue in accordance with the Participant’s election for each
Annual Account and shall be paid no later than 60 days after each anniversary of
the Benefit Distribution Date.



(c) Notwithstanding a Participant’s election to receive payment of an Annual
Account in installments, if the Participant’s vested Account Balance, calculated
as of the close of business on the Participant’s Benefit Distribution Date (or
on the immediately preceding business day if such date is not a business day) is
determined to have a value of $25,000 or less, the Participant’s entire Account
Balance shall be paid in a single lump sum no later than 60 days after the
Benefit Distribution Date.


ARTICLE 6
Termination Benefit


6.1
Termination Benefit. A Participant who experiences a Termination of Employment
shall receive, as a Termination Benefit, his or her vested Account Balance,
calculated as of the close of business on the Participant’s Benefit Distribution
Date (or the first anniversary thereof, in accordance with



16



--------------------------------------------------------------------------------




the Participant’s election below). If the calculation date is not a business
day, then such calculation shall be made on the immediately preceding business
day.


6.2
Payment of Termination Benefit. In connection with a Participant’s election to
defer an Annual Deferral Amount, the Participant shall elect to receive each
Annual Account in a lump sum payment: (i) no later than 60 days after the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment or (ii) no later than 60
days after the first anniversary of such Termination of Employment. If a
Participant does not make any election with respect to the payment of the Annual
Account, the Annual Account shall be paid to the Participant no later than 60
days after the last day of the six-month period immediately following the date
on which the Participant experiences a Termination of Employment.



ARTICLE 7
Disability Benefit


7.1
Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant's vested
Account Balance, calculated as of the close of business on the Participant’s
Benefit Distribution Date (or on the immediately preceding business day if such
date is not a business day).



7.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date.



ARTICLE 8
Death Benefit


8.1
Death Benefit. The Participant's Beneficiary(ies) shall receive a Death Benefit
upon the Participant's death which will be equal to the Participant's vested
Account Balance, calculated as of the close of business on the Participant’s
Benefit Distribution Date (or on the immediately preceding business day if such
date is not a business day).



8.2
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) in a lump sum payment no later than 60 days after the
Participant’s Benefit Distribution Date. In no event, however, shall the Death
Benefit be paid later than the later of (i) 90 days after the date of the
Participant’s death or (ii) the last day of the calendar year in which the
Participant’s death occurs.



ARTICLE 9
Form of Payment


9.1
Payment in Cash or Common Stock. Payment of a Participant’s Annual Account shall
be made in cash; provided, however, that payment of the portion of the
Participant’s Account Balance attributable to the Participant’s Performance
Share Account, if any, shall be made, net of withholding taxes, exclusively in
shares of the Company’s common stock.



17



--------------------------------------------------------------------------------






9.2
Relation to Stock Incentive Plan. Benefits attributable to Performance Share
Accounts which are paid in shares of the Company’s common stock are subject to
any applicable terms, conditions and restrictions required by the applicable
Company stock incentive plan.



ARTICLE 10
Beneficiary Designation


10.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



10.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Company. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Company's rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Senior Vice President of
Human Resources may, in his or her sole discretion, determine that spousal
consent is required to be provided in a form designated by the Senior Vice
President of Human Resources, executed by such Participant's spouse and returned
to the Company. Upon the acceptance by the Company of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.



10.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Company.



10.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.



10.5
Doubt as to Beneficiary. If the Senior Vice President of Human Resources has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan, he
or she shall have the right, exercisable in his or her discretion, to cause the
Participant's Employer to withhold such payments until this matter is resolved
to his or her satisfaction.



10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company, the Employer, the
Committee and the Vice President of Human Resources from all further obligations
under this Plan with respect to the Participant.





18



--------------------------------------------------------------------------------




ARTICLE 11
Leave of Absence


11.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles, and (ii) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.



ARTICLE 12
Termination of Plan, Amendment or Modification


12.1
Termination of Plan. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to Terminate the Plan (as defined in
Section 1.43). In the event of a Termination of the Plan, the Measurement Funds
available to Participants following the Termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Termination
of the Plan is effective. Following a Termination of the Plan, Participant
Account Balances shall remain in the Plan until the Participant becomes eligible
for the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. The Termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination; provided, however,
the Company shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to immediately pay all benefits in a lump
sum following such Termination of the Plan, if (i)(A) Termination is not
proximate to a downturn in the financial health of the Company, (B) the Company
terminates all arrangements required to be aggregated with the Plan pursuant to
Code Section 409A, (C) lump sum payments are made between 12 and 24 months
following Termination of the Plan, and (D) the Company does not establish a new
plan that would have been aggregated with the Plan for purposes of Code Section
409A within three years following Termination of the Plan, or (ii) Termination
is in connection with dissolution or change in control of the Company, or such
other circumstances permitted by applicable guidance, and in accordance with
such other corresponding conditions required by Code Section 409A and
regulations or other guidance issued thereunder.





19



--------------------------------------------------------------------------------




12.2    Amendment.


(a) The Committee may, at any time, amend or modify the Plan in whole or in
part.
Notwithstanding the foregoing, no amendment shall be effective to decrease the
value of a Participant's vested Account Balance in existence at the time the
amendment is made. In no event shall the Company, the Employer or the Committee
be responsible for any decline in a Participant’s Account Balance as a result of
the selection, discontinuation, addition, substitution, crediting or debiting of
the Measurement Funds pursuant to Section 3.9.


(b)
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A, and related guidance, the Committee may (i) adopt such amendments
to the Plan and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the Plan benefits provided
by the Plan and/or (ii) take such other actions as the Committee determines
necessary or appropriate to comply with the requirements of Code Section 409A,
and related guidance.



12.3
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan.



ARTICLE 13
Administration


13.1
Committee Duties. Except as otherwise provided in this Plan, this Plan shall be
administered by the Committee. The Committee shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. When making a determination or calculation, the
Company, Committee and the Senior Vice President of Human Resources, as
applicable, shall be entitled to rely on information furnished by a Participant.



13.2
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.



13.3
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.



13.4
Indemnity. All Employers shall indemnify and hold harmless the members of the
Committee, the PIC, the PRC, the CEO, the Senior Vice President of Human
Resources, any Employee to



20



--------------------------------------------------------------------------------




whom duties have been or may be delegated under this Plan, and the Administrator
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of an individual’s willful misconduct.


13.5
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.



ARTICLE 14
Other Benefits and Agreements


14.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.



ARTICLE 15
Claims Procedures


15.1
Presentation of Claim. Any Participant or Beneficiary of a deceased articipant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the PRC (or in the case of a Section 16 Officer, the Committee) a
written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within 60 days after such
notice was received by the Claimant. All other claims must be made within 180
days of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the Claimant.



15.2
Notification of Decision. The PRC (or in the case of a Section 16 Officer, the
Committee) shall consider a Claimant's claim within a reasonable time, but no
later than 90 days (45 days in the case of a determination of Disability) after
receiving the claim. If the PRC or the Committee, as applicable, determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90-day period (45-day period in the case of a
determination of Disability, or initial

30-day extension of such 45-day period). In no event shall such extension exceed
a period of 90 days from the end of the initial period (in the case of a
determination of Disability, an initial extension of 30 days, or an additional
subsequent extension of an additional 30 days). The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the PRC or the Committee expects to render the benefit determination.
The PRC or the Committee, as applicable, shall notify the Claimant in writing:




21



--------------------------------------------------------------------------------




(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or



(b)
that the PRC or the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant's requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



(i)    the specific reason(s) for the denial of the claim, or any part of it;


(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;



(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



(iv)    an explanation of the claim review procedure set forth in Section 15.3
below; and


(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



15.3
Review of a Denied Claim. On or before 60 days (180 days in the case of a
determination of Disability) after receiving a notice from the PRC (or in the
case of a Section 16 Officer, the Committee) that a claim has been denied, in
whole or in part, a Claimant (or the Claimant's duly authorized representative)
may file with the PRC or the Committee, as applicable, a written request for a
review of the denial of the claim. The Claimant (or the Claimant's duly
authorized representative):



(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;


(b)    may submit written comments or other documents; and/or


(c) may request a hearing, which the PRC or the Committee (as applicable), in
its sole discretion, may grant.


15.4
Decision on Review. The PRC (or in the case of a Section 16 Officer, the
Committee) shall render its decision on review promptly, and no later than 60
days (45 days in the case of a determination of Disability) after the receipt of
the Claimant’s written request for a review of the denial of the claim. If the
PRC or the Committee, as applicable, determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 60-day period (45-day period in the case of a determination of
Disability). In no event shall such extension exceed a period of 60 days (45
days in the case of a determination of Disability) from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the PRC or the Committee, as
applicable, expects to render the benefit determination. In rendering its
decision, the PRC or the Committee, as applicable, shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Notwithstanding any
provisions of this Section 15.4 to the contrary, all



22



--------------------------------------------------------------------------------




decisions on review of a determination of Disability shall be made by the
Committee (or the Board in the case of a Section 16 Officer). The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:


(a)    specific reasons for the decision;


(b)    specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and


(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).


15.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. Any legal
action must be brought within two years after the Claimant knew or should have
known of the principal facts on which the claim is based or, if earlier, 90 days
after the procedure under this Article 15 is completed.



15.6
Determinations. Benefits under the Plan will be paid only if the PRC (or in the
case of a Section 16 Officer, the Committee) decides in its discretion that the
applicant is entitled to them. The PRC or the Committee, as applicable, has
discretionary authority to grant or deny benefits under the Plan. The PRC shall
have the sole discretion, authority and responsibility to interpret and construe
this Plan Statement and all relevant documents and information, and to determine
all factual and legal questions under the Plan, in relation to a person’s (other
than a Section 16

Officer) claim for benefits. The Committee shall have the sole discretion,
authority and responsibility to interpret and construe this Plan Statement and
all relevant documents and information, and to determine all factual and legal
questions under the Plan, including but not limited to the entitlement of all
persons to benefits and the amounts of their benefits. The Committee’s
discretionary authority shall include all matters arising under the Plan.


ARTICLE
16
Trust


16.1
Establishment of the Trust. In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property to provide for the benefit payments under the Plan, (the “Trust”).



16.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.





23



--------------------------------------------------------------------------------




16.3
Distributions From the Trust. The Company’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Company’s obligations under this Plan.



ARTICLE 17
Miscellaneous


17.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) to the extent possible in a manner consistent
with that intent and (ii) in accordance with Code Section 409A and other
applicable tax law, including but not limited to Treasury Regulations
promulgated pursuant to Code Section.

409 A.


17.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company's
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.



17.3
Employer's Liability. The Company's liability for the payment of benefits shall
be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.



17.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise
(including without limitation any domestic relations order, whether or not a
“qualified domestic relations order” under section 414(p) of the Code and
section 206(d) of ERISA) before the Account Balance is distributed to the
Participant or Beneficiary.



17.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between the Company or any
Employer and the Participant. Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall



24



--------------------------------------------------------------------------------




be deemed to give a Participant the right to be retained in the service of the
Company or any Employer or to interfere with the right of the Company or any
Employer to discipline or discharge the Participant at any time.


17.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Company by furnishing any and all information requested by the Company
and take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Company may deem
necessary.



17.7
Terms. Whenever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.



17.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



17.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Minnesota without
regard to its conflicts of laws principles.



17.10 Notice. Any notice or filing required or permitted to be given to the
Company under this Plan shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:


Northrop Grumman Corp.
Attn: Vice President, Compensation & Benefits
2980 Fairview Park Drive
Falls Church, VA 22042


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant's designated Beneficiaries.


17.12 Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.


17.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.




25



--------------------------------------------------------------------------------




17.14 Incompetent. If the Senior Vice President of Human Resources determines in
its discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person's property, he or she may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Senior Vice President of Human
Resources may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.


17.15 Deduction Limitation on Benefit Payments. The Company may determine that
as a result of the application of the limitation under Code Section 162(m), a
distribution payable to a Participant pursuant to this Plan would not be
deductible if such distribution were made at the time required by the Plan. If
the Company makes such a determination, then the distribution shall not be paid
to the Participant until such time as the distribution first becomes deductible.
The amount of the distribution shall continue to be adjusted in accordance with
Section 3.9 above until it is distributed to the Participant. The amount of the
distribution, plus amounts credited or debited thereon, shall be paid to the
Participant or his or her Beneficiary (in the event of the Participant's death)
at the earliest possible date, as determined by the Company, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
Section 162(m). Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.


17.16 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.


26



--------------------------------------------------------------------------------








* * *


IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 18th day of December, 2018.


NORTHROP GRUMMAN INNOVATION SYSTEMS


By: /s/ Beth Pitts-Madonna    
Beth Pitts-Madonna
Vice President, Human Resources and Administration
    




27



--------------------------------------------------------------------------------






APPENDIX A


Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan
(As Amended and Restated March 18, 2003)








28



--------------------------------------------------------------------------------






APPENDIX B


Provisions Applicable Effective January 1, 2019


Effective January 1, 2019, the Plan is frozen, and no benefits shall accrue
under this Plan with respect to compensation earned for services performed after
December 31, 2018.


Notwithstanding anything herein to the contrary, effective January 1, 2019:


1.
The term “Company” shall mean Northrop Grumman Corporation.



2.
Except as provided in section 8 of this Appendix B, the term “Committee” or
“PRC” shall mean the Company’s Benefit Plans Administrative Committee and the
Committee shall perform the administrative functions of the Committee and the
PRC.



3.
The term “PIC” shall mean the Company’s Benefit Plans Investment Committee.



4.
The term “Plan” shall mean the Northrop Grumman Innovation Systems Nonqualified
Deferred Compensation Plan.



5.
No individual shall become a Participant in the Plan after December 31, 2018.



6.
No individual is eligible to complete any Election Form, or otherwise defer any
compensation under the Plan, with respect to compensation for services performed
after December 31, 2018.



7.
No Company Contribution Amounts, Company Restoration Matching Amounts, or
Performance Share Amounts shall be credited to any Participant for any Plan Year
beginning after December 31, 2018.



8.
For purposes of Section 12.2 of the Plan, the term “Committee” shall mean
Northrop Grumman Corporation.



9.
The Company’s Vice President, Compensation & Benefits shall have all authority
and discretion to interpret the terms of the Plan.



Except to the extent modified by this Appendix B, the terms of the Plan in
effect on December 31, 2018 shall continue to govern.










29

